Case 20-11285-mdc   Doc 252-1 Filed 07/23/20     Entered 07/23/20 16:38:08   Desc
                    Exhibit A - Proposed Order   Page 1 of 2



                                 EXHIBIT A

                            [PROPOSED ORDER]




121574058_1
  Case 20-11285-mdc          Doc 252-1 Filed 07/23/20        Entered 07/23/20 16:38:08         Desc
                             Exhibit A - Proposed Order      Page 2 of 2



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 In re:                                     : Chapter 11
                                            :
 Museum of American Jewish History, d/b/a : Case No. 20-11285 (MDC)
 National Museum of American Jewish History :
                                            :
                Debtor.                     :

       ORDER REGARDING DETERMINATION OF VALUE OF REAL PROPERTY

            AND NOW, upon consideration of the Debtor’s Motion for Entry of an Order

 Determining the Value of the Debtor’s Real Property (the “Motion”), any responses thereto, and

 the evidence presented at the hearing on this matter, the Court hereby ORDERS and DECREES

 as follows:

          1.      The value of the real property of the Debtor, consisting of the land and

improvements located at 101 South Independence Mall East, Philadelphia, PA (the “Real

Property”), is determined by the Court to be $___________________________.

            2.    To the extent that value of the personal property of the Debtor which is subject to

 a lien or security interest must be determined, such value shall be determined at a later date.



                                                _______________________________
                                                Hon. Magdeline D. Coleman
                                                Chief United States Bankruptcy Judge




 121574058_1
